UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        -X

  COURCHEVEL 1850 LLC,

                             Plaintiff,
                                                                      MEMORANDUM & ORDER
               -against-
                                                                       16-CV-7185(NGG)(RER)
 464 OVINGTON LLC,BLUE DIAMOND FUEL
 OIL CORP., CITY OF NEW YORK
 ENVIRONMENTAL CONTROL BOARD,and
 ABDERRAHMA OULDKHATTRI,


                             Defendants.
                                                        -X
NICHOLAS G. GARAUFIS,United States District Judge.

       In this diversity action. Plaintiff Courchevel 1850 LLC brings claims against 464

Ovington LLC("Ovington"), Blue Diamond Fuel Oil Corporation, John Does 1-12,the City of

New York Environmental Control Board, and Aberrahma Ouldkhattri to foreclose a second

mortgage encumbering a property. (Compl.(Dkt. 1).) Ovington is the only Defendant to have

appeared. fSee Clerk's Entry of Default(Dkt. 22).) Plaintiff now moves for summary judgment

(Mot.for Summ. J.("PI. Mot")(Dkt. 29)), and Ovington cross-moves for an abstention or stay

(Cross Mot. for Abstention ("Ovington Mot."(Dkt. 30)). For the following reasons, Ovington's

cross-motion for an abstention or stay is DENIED, and Plaintiffs motion for summaryjudgment

is GRANTED.

I.     BACKGROUND

       A.      Facts


       The court constructs the following statement offacts from the parties' Local Rule 56.1

statements and the admissible evidence they submitted. Except as otherwise noted, the following

facts are undisputed.


                                               1
           Plaintiff is a limited liability company organized under Florida law; its single member is

  a United States citizen domiciled in the State ofFlorida. (PL Rule 56.1 Statement("PI. 56.1")

 (Dkt. 29-3)HI 1-2.)' Ovington is a limited liability company organized under New York law; its

  single member is a United States citizen residing in New York. (Id If 4-5.)

           On February 7,2006, Defendant Abderrahma Ouldkhattri executed a Secured Promissory

  Note (the "Note") and Mortgage (the "Second Mortgage")to First Franklin, a Division of

  National City Bank ofIndiana ("First Franklin"), whereby it loaned to Ouldkhattri and

  Ouldkhattri agreed to pay it $199,800.00 plus interest. (Id H 7; Compl.(Dkt. 1)H 22-23; Note

 (Dkt. 1-2); Mortgage(Dkt. 1-3).) The Second Mortgage encumbered the property commonly

 known as: 464 Ovington Avenue, Brooklyn, New York 11209, also known as Block: 5892; Lot:

 38 on the Kings County Tax Map (the "Property"). rSee Affirmation ofRandy J. Schaefer in

 Supp. ofPI. Mot. for Summ. J.("Schaefer Affirmation")(Dkt. 29-1)H 7; Mem.in Supp. of Cross

 Mot. to Stay("Ovington Mem.")at 3; Compl.f 1.) It was the second mortgage encumbering the

 Property. (See Ovington Mem.at 3; Decl. ofTim Ziss("Ziss Deck")(Dkt. 30-1)H 3.) The first

 was executed on the same date to secure another loan jfrom First Franklin (the "First Mortgage")

 (Ziss Decl. H 2), and the Property was later encumbered by a third mortgage lien (the "Third

 Mortgage") granted to Congregation Imrei Yehudah("Congregation")(id H 6).

          In 2008, Congregation commenced a foreclosure action in Supreme Court, Kings County

 with respect to the Third Mortgage. (Id H 7.) It obtained ajudgment offoreclosure and sale in

 2011, and subsequently purchased the Property at the referee's auction, subject to the First

 Mortgage and the Second Mortgage. (Id.) Congregation then sold the Property to Ovington by




'For ease ofreference, the court cites to paragraphs ofPlaintiff's Local Rule 56.1 statement where Defendants do
 not dispute the assertions therein.
deed recorded with the Kings County Clerk on March 30, 2016, so that Ovington is now the

record title holder ofthe Property. (Id ^ 8.)

         In 2009, Deutsche Bank commenced a foreclosure action in Supreme Court, Kings

County with respect to the First Mortgage (the "State Proceeding"), naming,inter alia.

Ouldkhattri, Congregation, and Mortgage Electronic Registration Systems,Inc.("MERS"),

Plaintiff's predecessor in interest,^ as defendants. (Id H 10; Compl., Deutsche Bank v.

Ouldkhattri. Index No. 7372-2009(N.Y. Sup. Ct. Mar. 26,2009) pkt. 30-5).) Ouldkhattri and

MERS both defaulted in the State Proceeding, but Congregation, Ovington's predecessor in

interest, did appear. (Ziss Deck K 11.) At the time ofthe parties' briefing on the present cross-

motions,the State Proceeding had not been resolved. (Id ^ 12.)

         B.       Procedural History

         Plaintifffiled its complaint in this court on December 30,2016, seeking foreclosure of

the Property and asserting diversity jurisdiction. (Compl.) Ovington answered on April 7, 2017.

(Answer(Dkt. 18).) Discovery proceeded before Magistrate Judge Ramon E. Reyes, and was

completed on August 21, 2017. (Aug. 21,2017 Order Certifying Discovery is Complete.)

Plaintiff moved for summaryjudgment(Mot. for Summ.J.("PI. Mot.")(Dkt. 29)), and Ovington

cross-moved for an abstention or stay(Cross Mot. to Stay ("Ovington Mot."(Dkt. 30)). The

fully briefed motions were filed on October 13,2017. (See PI. Mot.; Ovington Mot.; PI. Mem.in

Opp'n to Ovington Mot.("PI. Opp'n")(Dkt. 31).)

         Plaintiff argues that it is entitled to summary judgment because it has proved its prima

facie case under New York law, and Ovington has not raised any meritorious affirmative

defense. (Mem.in Supp. ofSumm.J.("PI. Mem.")(Dkt. 29-4) at 1.) Plaintiff also requests that


^ Ovington infonned the court that MERS was Plaintiffs predecessor in interest(Ovington Mem. at 7), and Plaintiff
has not disputed that assertion.
the court dismiss John Doe #1 through #12 from this action without prejudice, and remove their

names from the caption. (Id) In response, Ovington moved for an abstention or stay in light of

the ongoing State Proceeding. (Ovington Mem. at 1-2.) Ovington also argues that, ifthe court

denies its motion, it should also deny Plaintiffs motion for summaryjudgment because Plaintiff

has not sufficiently alleged that it properly notified the borrower, which Ovington claims is a

condition precedent for commencing this foreclosure action. (Id at 2.) Plaintiff responds that

abstention is inappropriate because the State Proceeding is not truly parallel to the present case,

and that Ovington may not raise failure to comply with a notice requirement laid out in a

mortgage contract to which it was not a party. (PI. Opp'n at 2.)

n.     MOTION FOR ABSTENTION


       A.      Legal Standard

       A motion for abstention is considered a motion to dismiss for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1). S^ Wilmington Trust Naf1 Ass'n

V. Estate of McClendon. 287 P. Supp. 3d 353,360(S.D.N.Y. 2018); Citv ofNew York v.

Milhelm Attea & Bros.. Inc.. 550 F. Supp. 2d 332, 341 (E.D.N.Y. 2008). And under Rule

12(b)(1),the court must dismiss a claim "when the ... court lacks the statutory or constitutional

power to adjudicate it." Makarova v. United States. 201 F.3d 110,113(2d Cir. 2000). When

considering a motion under Rule 12(b)(1), the court"must take all uncontroverted facts in the

complaint... as true, and draw all reasonable inferences in favor ofthe party asserting

jurisdiction." Tandon. 752 F.3d at 243. But "the party asserting subject matter jurisdiction 'has

the burden of proving by a preponderance ofthe evidence that it exists,'" id (quoting Makarova,

201 F.3d at 113), and courts evaluating Rule 12(b)(1) motions may consider evidence outside the

pleadings, see Morrison v. Naf1 Austl. Bank Ltd.. 547 F.3d 167,170(2d Cir. 2008).
       "Abstention j&om the exercise offederal jurisdiction is the exception, not the rule." Colo.

River Water Conservation Dist. v. United States, 424 U.S. 800, 813(1976). "Generally, as

between state and federal courts, the rule is that the pendency of an action in the state court is no

bar to proceedings concerning the same matter in the Federal comf having jurisdiction." Id at

817(quotation marks and citations omitted). In determining whether abstention is appropriate,

the court's task is "to ascertain whether there exist exceptional circumstances" that "justify the

surrender ofthatjurisdiction." Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp..460 U.S.

1,25-26(1983)(quotation marks omitted)(emphasis in original). "A finding that proceedings

are parallel is a necessary prerequisite to the exercise of Colorado River abstention." Great

South Bav Med. Care,P.C. v. Allstate Ins. Co.. 204 F. Supp. 2d 492,496(E.D.N.Y. 2002).

rciting Dittmer v. Ctv. of Suffolk. 146 F.3d 113,118(2dCir. 1998)).

       In determining whether abstention is appropriate under Colorado River,the court

considers six factors:"(1)assumption ofjurisdiction over a res;(2)inconvenience ofthe forum;

(3)avoidance of piecemeal litigation;(4)order in which the actions were filed;(5)the law that

provides the rule of decision; and(6)protection ofthe federal plaintiffs rights." De Cisneros v.

Younger. 871 F.2d 305,207(2d Cir. 1989). "[T]he balance [is] heavily weighted in favor ofthe

exercise ofjurisdiction." F.D.I.C. v. Four Star Holding Co.. 178 F.3d 97,101 (2d Cir. 1999)

(quoting De Cisneros. 871 F.2d at 307)(quotation marks omitted).

       B.      Discussion


       Colorado River abstention is inappropriate here because the state court proceeding is not

parallel to the present action. Lawsuits are parallel when substantially the same parties are

contemporaneously litigating substantially the same issues in multiple jurisdictions. See

Dittmer. 146 F.3d at 117-18; see also Great South Bav Med. Care. 204 F. Supp. 2d at 496.
However,"[pjerfect symmetry ofparties and issues is not reqxiired." Rov v. Bank ofNew York

Mellon. No. 17-CV-6729(MKB),2018 WL 4771898, at *4(E.D.N.Y. Sept. 30,2018)(quoting

Potente v. Capital One. N.A.. No. 16-CV-3570,2018 WL 1882848, at *4(E.D.N.Y. Apr. 19,

2018)). "Parallelism is achieved where there is a substantial likelihood that the state litigation

will dispose of all claims presented in the federal case," id (quoting Mazuma Holding Corp. v.

Bethke. 1 F. Supp. 3d 6,20(E.D.N.Y. 2014)), but "[a]ny doubt regarding the parallel nature ofa

federal and state action should be resolved in favor ofthe exercise offederal jurisdiction,"

Mazuma. 1 F. Supp, 3d at 20(quoting In re Comverse Tech.. Inc.. No. 06-CV-l849(NGG)

(RER),2006 WL 3193709, at *2(E.D.N.Y. Nov. 2,2006)).

       Plaintiff contends that the two cases are not parallel because they do not involve the same

mortgage. (PI. Opp'n 8-10.) The court agrees. Ifthe court here finds in favor ofPlaintiff, that

will not affect the rights asserted by Deutsche Bank in the State Proceeding. See, e.g..

Commercial Trading Co.. Inc.. v. Little N.Parkwav Realtv Corp.. 245 N.Y.S.2d 731, 733(N.Y.

Sup. Ct. 1963)("[N]o existing rights ofthe first mortgagee ... can be adversely affected by the

foreclosure ofthe second mortgage."). And while Plaintiff is a necessary party to the state court

proceeding, Deutsche Bank, as a senior lien-holder, is neither a necessary nor a proper party

here. (N.Y. Real Property Actions & Proceedings Law("RPAPL)§ 1311; see also E. N.Y. Sav.

Bank v. Alston. 547 N.Y.S.2d 198, 199(N.Y. Sup. Ct. 1989)("[Njecessary defendants are those

whose interest is claimed to be subject and subordinate to the plaintiffs lien      The only proper

parties to a foreclosure action are the mortgagee and mortgagor and those who have acquired

rights under them subsequent to the mortgage."(quoting RPAPL §1311; Stevens v. Breen. 16

N.Y.S.2d 909,912(N.Y. App. Div. 1940))(quotation marks omitted)). Of course. Plaintiffs

rights may be affected by the State Proceeding. But that case deals with Deutsche Bank's



                                                 6
foreclosure claim, not Plaintiffs. Plaintiffs claim offoreclosure will not be addressed in the

State Proceeding. As Plaintiff notes, all the cases Ovington cites to support its motion for

abstention involve simultaneous actions involving the same mortgage, not two different

mortgages on the same property. (See PI. Opp'n at 8-10; Ovington Mem.at 7-8.) S^ Four Star,

178 F.3d at 99; Teves Realtv. Inc. v. Bartlev. 14-CV-3227(RRM),2017 WL 1232443, at *1

(E.D.N.Y. Mar. 31,2017). And, as illustrated by the simultaneous state court proceedings

involving the First and Third Mortgages in this case (see Ziss Decl.       7-10), simultaneous

foreclosure proceedings involving the same property but different mortgages are not problematic,

even when proceeding separately in front ofthe same court.

        Because the single claim at issue here will not be addressed by the State Proceeding,the

cases are not parallel. S^ Roy,2018 WL 4771898, at *4("Parallelism is achieved where there

is a substantial likelihood that the state litigation will dispose of all claims presented in the

federal case."(quoting Mazuma, 1 F. Supp. 3d at 20)). Abstention is therefore inappropriate,

and the court need not address the six Colorado River factors,

m.      MOTION FOR SUMMARY JUDGMENT

        A.      Legal Standard

        A court will grant summary judgment when "the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter oflaw." Fed.

R. Civ. P. 56(a). "A 'material' fact is one capable ofinfluencing the case's outcome under

governing substantive law, and a 'genuine' dispute is one as to which the evidence would permit

a reasonable juror to find for the party opposing the motion." Fisueroa v. Mazza,825 F.3d 89,

98(2d Cir. 2016)(citing Anderson v. Libertv Lobbv. Inc.. 477 U.S. 242,248 (1986)). "The

movant may discharge this burden by showing that the nonmoving party has 'fail[ed] to make a
showing sufficient to establish the existence of an element essential to that party's case, and on

which that party will bear the burden of proof at trial.'" Lantheus Med. Imaging. Inc. v. Zurich

Am.Ins. Co.. 255 F. Supp. 3d 443,451 (S.D.N.Y. 2015)(alteration in original)(quoting Celpt^

Corp. V. Catrett. 477 U.S. 317, 322(1986)). '"The mere existence of a scintilla of evidence' in

support ofthe non-movant will be insufficient to defeat a summary judgment motion." Transflo

Terminal Servs.. Inc. v. Brooklyn Res. Recovery. Inc., 248 F. Supp. 3d 397, 399(E.D.N.Y.

2017)(quoting Anderson.477 U.S. at 252),

       "In deterrniriing whether an issue is genuine,'[t]he inferences to be drawn jfrom the

underlying affidavits, exhibits, interrogatory answers, and depositions must be viewed in the

light most favorable to the party opposing the motion.'" SCW W.LLC v. Westport Ins. Corp.,

856 F. Supp.2d 514, 521 (E.D.N.Y. 2012)rquotine Cronin v. Aetna Life Ins. Co..46

F.3d 196,202(2d Cir. 1995)). "[T]he judge's function is not... to weigh the evidence and

determine the truth ofthe matter but to determine whether there is a genuine issue for trial."

Reddv.N.Y. Div. ofParole. 678 F.3d 166,173-74(2d Cir. 2012)(quoting Anderson.477 U.S.

at 249). However,"[a] party may not rely on mere speculation or conjecture as to the true nature

ofthe facts to overcome a motion for summary judgment," and "[mjere conclusory allegations or

denials ... cannot by themselves create a genuine issue of material fact where none would

otherwise exist." Hicks v. Baines. 593 F.3d 159, 166(2d Cir. 2010)(internal quotation marks

and citation omitted).

       Summary judgment in a mortgage foreclosure action brought under New York law is

generally appropriate where the note and the mortgage are produced to the court along with

proofthat the mortgager has failed to make payments due under the note. Builders Bank v.

Warburton River View Condo LLC.No.09-CV-5484(VB),2011 WL 6370064, at *2(S.D.N.Y.
Dec. 20,2011)(citing Regency Sav. Bank. F.S.B. v. Merritt Park Lands Assocs., 139 F. Supp. 2d

462,465(S.D.N.Y. 2001); FGH Realty Credit Com, v. VRD Realty Corn.. 647 N.Y.S.2d 229,

230(N.Y. App. Diy. 1996)). "Once plaintiff has established its prinia facie right to foreclose by

presenting the note, mortgage, and proof of default the mortgagee has a presumptiye right to

foreclose, which can only be oyercome by an affirmatiye showing by the mortgagor." E. Say.

Bank. F.S.B. y. Rabito. No. ll-CV-2501(KAM),2012 WL 3544755, at *5(E.D.N.Y. Aug. 16,

2012)(quoting Builders Bank. 2011 WL 6370064, at *2).

       B.      Discussion


        As an initial matter. Plaintiff has requested that the court dismiss defendants John Doe 1-

12 from this action without prejudice. (PI. Mem. at 1.) Defendant does not address this request

in their response. As it is apparently unopposed,the court will grant Plaintiffs request and

defendants John Doe 1-12 are DISMISSED from the case without prejudice.

               1.      Plaintiffs Prima Facie Case


       Plaintiff argues that it has successfully established its prima facie right to foreclose based

on the documents it attached to its complaint, the yalidity of which Oyington has not contested.

(PI. Mem. at 3.) Plaintiff has successfully met its prima facie burden to proyide this court with

the Note and the Mortgage, along with proofthat has failed to make pa5mients due under the

note. (Note; Mortgage; Oct. 12, 2016 Notice of Default(Dkt. 1-5); Aif. of Jared Dotoli("Dotoli

Aff.")(Dkt. 1-4)^ 11.) S^ Builders Bank. 2011 WL 6370064, at *2(citing Merritt Park Lands

Assocs.. 139 F. Supp. 2d at 465;FGH Realty Credit Corp.,647 N.Y.S.2d at 230).

       Oyington responds that Plaintiff has not established its prima facie case, howeyer,

because Plaintiff has not presented sufficient eyidence that it complied with a condition

precedent. (Oyington Mem. at 12.) Ovington states that, where the mortgage requires that a 30-
day default notice be given before a default can be declared. New York law requires the lender to

establish its compliance with this condition precedent as a part ofits prima facie case. tSee id. at

12(citing Wells Fargo Bank. N.A. v. Eisler. 988 N.Y.S.2d 682,682(N.Y. App. Div. 2014);

GMAC Mortg., LLC v. Bell. 11 N.Y.S.Sd 73,74(N.Y. App. Div. 2015)).

       But Ovington may not assert a breach of a notice requirement contained in an agreement

to which it was not a party. Under New York law,"the terms ofa contract may be enforced only

by contracting parties or intended third-party beneficiaries ofthe contract." Raiamin v. Deutsche

Bank Nat. Trust Co.. 757 F.Sd 79,86(2d Cir. 2014)(citations omittedk see also Arrow Louver

& Damper Div. of Arrow United Indus., v. N.Y.C. Transit Auth., 482 N.Y.S.2d 844,846(N.Y.

App. Div. 1984)("[A]s a stranger to the contracts, plaintiff lacks standing to sue for the

enforcement oftheir provisions, or for a declaration as to their meaning."). As the Second

Circuit noted in Raiamin. courts have repeatedly applied this rule to find that mortgagors may

not raise alleged breaches of assignment agreements regarding their loans and mortgages when

they were not parties to that agreement.     id at 86-87(citing Cimerring v. Merrill Lvnch

Mortg. Investors Inc.. No. 8727/2011,2012 WL 2332358, at *9(N.Y. Sup. Ct. Kings Co. June

13,2012); Reinagel v. Deutsche Bank National Trust Co.. 735 F.3d 220,228 n.29(5th Cir.

2013)). This rule applies to defendants asserting contractual breach as a defense as well as to

plaintiffs bringing a claim. S^ Bank ofNew York Mellon v. Gales. 982 N.Y.S.2d 911,912

(N.Y. App. Div. 2014)(affirming the lower court's denial ofthe defendant mortgagors' motion

to dismiss to the foreclosure complaint because the defendants "did not have standing to assert

noncompliance with the subject lender's pooling service agreement" because they were not

parties to that agreement). Ovington has not offered any reason its case is different, and the

cases it cites in support ofits argument each appear to involve a dispute between a mortgagor



                                                10
and mortgagee, both of whom were parties to the allegedly breached contract. See Eislen 988

N.Y.S.2d at 683; MI,11 N.Y.S.Sd at 74; HSBC Mortg. Com.(TJSA^ v. Gerber. 955 N.Y.S.2d

131,132(N.Y. App. Div. 2012). The court finds, therefore, that Ovington should not be

permitted to defeat Plaintiffs claim by relying on a provision of a contract to which it is not a

party. The court will not further consider Plaintiffs alleged breach ofthe contractual notice

provision.

               2.      Ovington's Affirmative Defenses

       "Once plaintiff has established its prima facie right to foreclose by presenting the note,

mortgage, and proofof default the mortgagee has a presumptive right to foreclose, which can

only be overcome by an affirmative showing by the mortgagor." E. Sav. Bank.2012 WL

3544755, at *5(quoting Builders Bank,2011 WL 6370064, at *2). In its answer, Ovington

asserts six affirmative defenses, none of which have merit. One is a request for abstention,

which the coxirt addressed supra in determining Ovington's motion for abstention. The court

discusses each remaining affirmative defense in turn,finding that none is sufficient to overcome

Plaintiffs presumptive right to foreclose.

                       a.     Failure to State a Claimfor Relief

       The court has already found that Plaintiff has stated its prima facie claim to relief, and so

rejects this defense. See Gustavia Home. LLC v. Krupnikova. No. 16-CV-2104(NGG),2018

WL 6421111, at *5(E.D.N.Y. Dec. 6, 2018)(rejecting failure-to-state-a-claim defense because

the plaintiff provided sufficient evidence of"the existence of an obligation secured by a

mortgage and a default on that obligation, and these allegations were sufficient to state a cause of

action for mortgage foreclosure under New York law"(citations omitted)); Signature Bank v.

HKD Prods.. Inc.. No. 12-CV-6149(JFK), 2013 WL 1130247, at *2(S.D.N.Y. Mar. 19 2013)



                                                11
(rejecting failure-to-state-a-claim defense because the plaintiff had established its prima facie

case).

                        b.      Lack ofJurisdiction

         As its second,third, and fourth afiSrmative defenses, Ovington asserts that Plaintifflacks

standing(Answer ^ 24), that the court lacks subject matter jurisdiction (id, 25), and that there is

no diversity jurisdiction (id. ^ 26). The court address these three defenses together, and finds

them to be without merit.


         Plaintiff has alleged that, for diversity purposes, it is a citizen ofFlorida and all named

defendants are citizens ofNew York. (Compl.           4-5,9, 11, 13.) It its answer, Ovington either

admitted to these allegations or denied having sufficient knowledge to form a belief as to their

truth. (Answer      3-6.) Plaintifffurther alleged, and Ovington admitted, that the amount in

controversy, exclusive of interest and costs, exceeds $75,000.00. (Compl. K 18; Answer ^ 10.)

In its answer, Ovington did not allege any additional facts indicating a lack of diversity, and it

did not address this issue in its briefing on the present motions. (See Answer; Ovington Mem.)

The court determines, therefore, that it has jurisdiction under 28 U.S.C. § 1332 because the

adverse parties are completely diverse and the amount in controversy exceeds $75,000.

         Additionally, Plaintiff has standing to bring this claim. "In a mortgage foreclosure

action, a plaintiff has standing where it is both the holder or assignee ofthe subject mortgage and

the holder or assignee ofthe underlying note at the time the action is conunenced." Bank of

N.Y. V. Silverberg. 926 N.Y.S.2d 532,537(N.Y. App. Div. 2011). Plaintiff has filed an

Affidavit ofNote Possession(Dotoli Aff), as well as copies ofthe Mortgage and the Note (with

several allonges attached indicating assignments,including an assignment to Plaintifi)(Dkts. 1-

2,1-3). This is sulBBcient to establish possession ofthe Note and the Mortgage, and Ovington



                                                  12
has not submitted any controverting evidence or addressed this issue in its briefing on the present

motions. fSee Answer; Ovington Mem.) Ovington has not provided, and the court is not aware

of, any fact indicating that it lacks jurisdiction over the case,

                       c.       Unclean Hands


        As its final affirmative defense, Ovington claims that "Plaintiff has unclean hands"

because "Plaintiffs predecessor in interest granted the mortgage loan to the original borrower

based on a representation that the Property was the borrower's principal residence, when the

original lender was fully aware that it was not." (Answer ^ 28.) Under New York law,the

doctrine of unclean hands "applies when the complaining party shows that the offending party is

guilty ofimmoral,unconscionable conduct," and may only be invoked "when the conduct relied

on is directly related to the subject matter in the litigation and the party seeking to invoke the

doctrine was injured by such conduct." TufAmerica. Inc. v. Codigo Music LLC, 162 F. Supp. 3d

295,328(S.D.N.Y. 2016)(quoting Genger v. Genger. 76 F. Supp. 3d 488, 502(S.D.N.Y. 2015)

(quotation marks omitted)).

       The court rejects this defense because Ovington has not alleged that it suffered an injury

as a result of any allegedly immoral behavior, and there is no evidence in the record indicating

any such injury. See, e.g.. Ortiz v. Silver Investors. Inc., 87 N.Y.S.3d 50,52(N.Y. App. Div.

2018)(rejecting claim of unclean hands where, inter alia, the complaining party had not shown

that it suffered an injury as a result ofthe allegedly immoral behavior); Columbo v. Columbo.

856 N.Y.S.2d 159, 160(N.Y. App. Div. 2008)(same); Kopsidas v. Krokos. 742 N.Y.S.2d 406,

407(N.Y. App. Div. 2002)(same).




                                                  13
IV.     CONCLUSION


       For the foregoing reasons, Ovington's(Dkt. 30)cross-motion for an abstention or stay is

DENIED,and Plaintiffs(Dkt. 29)motion for summary judgment is GRANTED. Defendants

John Doe 1-12 are DISMISSED from the case without prejudice, and the Clerk of Court is

respectfully DIRECTED to remove them from the docket as reflected in the above caption.

       Plaintiffis DIRECTED to submit a proposed form ofjudgment offoreclosure and sale

within 14 days ofthe entry ofthis order. Additionally, Plaintiff is DIRECTED,within 14 days

ofthe entry ofthis order, either to file a motion for defaultjudgment against Blue Diamond Fuel

Oil Corporation, the City ofNew York Environmental Control Board, and Abderrahma

Ouldkhattri or to file a notice of dismissal ofits claims thereto.

       SO ORDERED.
                                                                      s/ Nicholas G. Garaufis

Dated: Brooklyn, New York                                             NICHOLAS G. GARAUFIS
       March 3/ ,2019                                                /United States District Judge




                                                 14
